DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance: Becker et al (US 10,697,393) teaches a cylinder liner that has a rib to separate an upper and lower cooling gallery.  Hebrard et al (US 10,480,499) and Azevedo et al (US 2005/0199196)  teach a cylinder liner having a seal groove below a cooling gallery.  Hiramitsu et al (US 2007/0227475) teaches a cylinder block having a cylinder liner, wherein the cylinder block has a sealing groove and a first side wall above the sealing groove and a second side wall below the sealing groove, wherein the distance between the first side wall and the cylinder liner is greater than the distance between the second side wall and the cylinder liner.  The prior art does not teach nor render obvious a one-sidewall portion having a first surface that is closest to a cooling gallery having a larger distance to a cylinder block than an other-side-wall portion opposite of a seal groove in the axial direction as recited in independent claims 1 and 5, and the structure of the first and second curved surfaces of independent claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747